Exhibit 10.1






CINCINNATI FINANCIAL CORPORATION

P.O. BOX 145496

CINCINNATI, OH 45250-5496

(513) 870-2000

STOCK OPTION PLAN NO. VIII

STOCK OPTION AGREEMENT

FOR INCENTIVE OPTIONS

THIS AGREEMENT, made this _____ day of ___________, 20__, by and between
CINCINNATI FINANCIAL CORPORATION, an Ohio corporation, 6200 South Gilmore Road,
Fairfield, Ohio 45014 (hereafter called “CFC”) and Optionee Name, an employee of
CFC or one of its affiliates (hereinafter called the “Employee”) residing at:
Address, City, Zip

WITNESSETH:

WHEREAS, the Board of Directors of CFC is of the opinion that the interests of
CFC will be advanced by enabling key employees of CFC and its affiliates, upon
whose judgment, initiative and efforts CFC is largely dependent for the
successful conduct of its business, to acquire shares or additional shares of
CFC’s stock; and

WHEREAS, the Board of Directors of CFC has established Stock Option Plan Number
VIII for employees of CFC and its affiliated companies;

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
hereinafter set forth, and of other good and valuable consideration, CFC and
Employee enter into this Stock Option Agreement (hereinafter called the
“Option”) as follows:

1.

CFC hereby grants to the Employee the right and option to purchase up to Number
of Shares at Option Price per share.

2.

Except in cases of retirement or death of Employee, this Option shall be
exercisable only in accordance with the following schedule.

(1)

After the expiration of one year of continuous employment with CFC or an
affiliate of CFC immediately following the date of grant, this Option shall be
exercisable to the extent of one-third of the number of shares originally
subject hereto;

(2)

After the expiration of two years of continuous employment with CFC or an
affiliate of CFC immediately following the date of grant, this Option shall be
exercisable to the extent of two-thirds of the number of shares originally
subject hereto, less the number of shares previously purchased pursuant hereto;
and

(3)

After the expiration of three years of continuous employment with CFC or an
affiliate of CFC following the date of grant, this Option shall be exercisable
in full.

Upon termination of employment of the Employee prior to the effective date of
exercise of the Option, the unexercised portion hereof shall terminate unless
such termination of employment is due to (i) retirement with the approval of the
Board of Directors of CFC for disability, (ii) retirement on the attainment of
age 65, (iii) retirement with 35 years of continuous employment with CFC or its
affiliates, or (iv) death of the Employee. When termination of employment is
because of retirement or death, unmatured installments will be accelerated, and
such installments shall therefore become exercisable in full.  In the cases of
retirement due to disability, attainment of age 65 or having completed 35 years
of continuous employment, CFC must receive notice of exercise and payment within
90 days after the date of termination of employment. In the event of death, CFC
must receive the notice of exercise and payment within six months after the date
of death.









--------------------------------------------------------------------------------




3.

Except as otherwise provided in paragraph 2 hereof, this Option can be exercised
only if the Employee is in the employment of CFC or one of its affiliates on the
effective date of exercise.

4.

In order to exercise all or any part of this Option, the Employee or other
person having the right to exercise this Option shall give written notice to CFC
at its principal place of business. The notice shall indicate the number of
whole shares to be purchased and shall be accompanied by payment in full in
cash. The exercise of this Option shall be effective upon the 30th day after
receipt by CFC of such written notice and payment (“effective date of
exercise”), at which time the Employee or the person entitled to receive shares
issuable upon exercise, shall be issued a certificate of stock representing the
number of shares purchased. If for any reason (such as termination of employment
during the 30-day waiting period for reasons other than those referred to in
Paragraph 2 above), the exercise of the Option does not become effective, CFC
shall refund only the amount paid for the shares. In any event, the effective
date of the exercise of this Option must be within ten years from the date of
this Option.

5.

In order to receive the tax benefits of an Incentive Stock Option, the Option
must be exercised during employment or within ninety days after termination of
employment (for the reasons referred to in paragraph 2 above) as an employee by
CFC or one of its subsidiaries. The stock purchased pursuant to this Option must
be held for a minimum of one year from the date of purchase and two years from
the date of this Option Agreement.

6.

Neither the Employee nor the legal representative, legatee or distributee of the
Employee shall be or be deemed the holder of any shares subject to this Option,
unless and until the exercise of the Option has become effective and a
certificate has been issued by CFC for the shares so purchased.

7.

The rights and privileges conferred by this Option shall not be transferred
except by Will or by the laws of descent and distribution, in which event the
notice of the exercise required under Section 4 must be properly executed by the
deceased Employee’s legal representative or by the person who acquired the right
to exercise the Option by reason of the death of the Employee. During the
lifetime of the Employee, the Option may be exercised only by the Employee.

8.

In the event of a merger, consolidation, reorganization, recapitalization, stock
dividend, or other change in corporate structure or capitalization affecting
CFC’s stock, such appropriate adjustment shall be made in the number of shares
to which this Option applies and also in the Option price of said shares as may
be determined by the Compensation Committee of the Board of Directors.

9.

This option shall not be exercisable except for shares which CFC can sell in
compliance with applicable securities laws at the time of sale.

10.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and any successors to the business of CFC, but neither this Option nor
any rights hereunder shall be assignable by the Employee. The Employee agrees by
acceptance of this option to be bound by the terms and restrictions of Stock
Option Plan VIII.




Dated at Fairfield, Ohio

CINCINNATI FINANCIAL CORPORATION










By:  __________________________________

Chairman, President

ATTEST:

ACCEPTED:







_______________________________

______________________________________

Chief Financial Officer

Optionee Name

Secretary & Treasurer

